Citation Nr: 0720453	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
INTRODUCTION

The veteran had active military duty from May 1968 to 
February 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied reopening the veteran's claim 
for service connection for PTSD.  

In an August 2003 rating decision, the RO determined that new 
and material evidence had been submitted to reopen the 
veteran's claim, but confirmed and continued the denial of 
service connection on the merits.  The Board, however, must 
initially determine whether new and material evidence 
sufficient to reopen his claim has been received because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, 
the Board has identified the issue as set forth on the title 
page.

The veteran testified at a Board hearing in March 2007.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1999 decision, the RO denied the veteran's 
claim of service connection for PTSD because a confirmed 
diagnosis of PTSD had not been established, a decision he did 
not appeal.  

2.  Evidence added to the record since 1999 includes private 
and VA medical reports, which reflect a diagnosis of PTSD.  

CONCLUSIONS OF LAW

1.  The RO's unappealed August 1999 rating decision, which 
denied the veteran's claim of service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).

2.  New and material evidence has been presented since the 
August 1999 rating decision denying service connection for 
PTSD, and the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 1999 rating decision, the RO denied service 
connection for PTSD because a confirmed diagnosis of PTSD had 
not been established.  The veteran was advised of this rating 
decision in an August 1999 letter.  Because he did not submit 
a Notice of Disagreement to the August 1999 rating decision, 
it became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Pertinent regulations provide that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Evidence received since the RO's August 1999 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since 1999 
includes VA medical records dated from 2000 to 2003; and 
reports from a private psychologist which show a diagnosis of 
PTSD.  Thus, these documents relate to a previously 
unestablished necessary element of the veteran's claim.  The 
Board finds that this evidence is new and material, and the 
claim for service connection is reopened.  



ORDER
New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted. 


REMAND

The veteran contends that his PTSD stems from service, 
particularly combat service in the Republic of Vietnam.  
Among other things, he indicated that the convoys he rode in 
came under multiple enemy attacks, and that his base came 
under attack as well.  

The veteran's service personnel records reflect the veteran 
was assigned to a Supply Overhaul Assist Program (SOAP) Team 
at the Naval Support Activity in Da Nang from February 1969 
to February 1970.  His medical records reflect a unit 
assignment during this period as "IST LT. DIV".  It does 
not appear, however, that the RO has sought to ascertain the 
activities of those assigned to these units, or whether they 
were in the proximity of any attacks.  This should be 
accomplished, and the veteran examined to ascertain whether 
he meets the criteria for a diagnosis of PTSD, due to in-
service stressors.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
entity to obtain 
information/documentation of the 
activities of units to which the veteran 
was assigned in Vietnam from February 
1969 to February 1970, (a "SOAP Team" 
and "IST LT. DIV." with the Naval 
Support Activity in Da Nang), including 
whether the units or those assigned to 
them were involved in convoys that came 
under attack, or whether the units were 
in proximity to any attacks.  

2.  Thereafter, the veteran should be 
examined for VA purposes to ascertain 
whether he meets the criteria for a 
diagnosis of PTSD.  If so, the stressful 
events upon which the diagnosis is 
predicated should be specifically set 
forth.  The claims file should be 
provided to the examiner in connection 
with the examination.   

3.  Upon completion of the above, any 
additional development as may be 
logically indicated as a result of the 
development that was undertaken should be 
accomplished, and then all the evidence 
considered and a determination entered as 
to whether the criteria for service 
connection for PTSD have been met.  If 
that decision is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


